

115 HRES 215 IH: Expressing the fact that the House of Representatives supports the system for prescription drug coverage provided under part D of the Medicare program and believes that changes to such system should not be part of the American Health Care Act of 2017.
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 215IN THE HOUSE OF REPRESENTATIVESMarch 21, 2017Mr. Bilirakis (for himself and Mr. Mast) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the fact that the House of Representatives supports the system for prescription drug
			 coverage provided under part D of the Medicare program and believes that
			 changes to such system should not be part of the American Health Care Act
			 of 2017.
	
 Whereas in 2003, Congress created part D of the Medicare program, which provided voluntary, outpatient prescription drug coverage for seniors;
 Whereas in 2015, about 39 million Medicare beneficiaries received prescription drug benefits through a Medicare part D plan or a Medicare Advantage plan;
 Whereas another 2 million such beneficiaries received drug assistance through a part D subsidized retiree health plan;
 Whereas program costs under part D have been lower than estimated at the beginning of the program; Whereas the 2004 Medicare Trustees Report projected the total program spending would be $85 billion in 2006 and would grow to $162 billion by 2013;
 Whereas actual Medicare spending was $70 billion in 2013; Whereas according to a Healthcare Leadership Council, 89 percent of Americans age 65 and older are satisfied with their coverage and 85 percent say that they consider their Medicare drug plan to be a good value;
 Whereas under the standard Medicare Prescription Drug Benefit for 2017, beneficiaries reach a coverage gap, commonly known as the doughnut hole, when their total drug costs reach $3,700;
 Whereas beneficiaries reach a catastrophic coverage threshold when their drug costs reach $8,071; Whereas in 2010, as a part of the Patient Protection and Affordable Care Act, it was found that the coverage gap will end by 2020; and
 Whereas many seniors have been misled into believing that the coverage gap will be repealed during health care reform: Now, therefore, be it
	
 That the House of Representatives— (1)supports the system for prescription drug coverage provided under part D of the Medicare program; and
 (2)believes that changes to such system should not be part of the American Health Care Act of 2017. 